Case: 22-1428   Document: 25     Page: 1   Filed: 06/14/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     DAVID FALL,
                       Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2022-1428
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE-315H-22-0003-I-1.
                 ______________________

                 Decided: June 14, 2022
                 ______________________

    DAVID FALL, Littleton, CO, pro se.

     CALVIN M. MORROW, Office of the General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by KATHERINE
 MICHELLE SMITH.
                  ______________________

    Before NEWMAN, STOLL, and STARK, Circuit Judges.
 PER CURIAM.
Case: 22-1428     Document: 25     Page: 2    Filed: 06/14/2022




 2                                                FALL   v. MSPB



     David Fall appeals the Merit Systems Protection
 Board’s (“Board”) decision dismissing his appeal of the De-
 partment of the Treasury’s (“agency”) decision terminating
 him. We affirm.
                               I
     On October 26, 2020, the agency appointed Mr. Fall to
 a career-conditional competitive service position as a Con-
 tact Representative for the Internal Revenue Service
 (“IRS”). The appointment was subject to completion of a
 one-year probationary period.
     On July 30, 2021, the agency informed Mr. Fall that he
 needed to improve his performance to avoid an unsuitabil-
 ity determination and placed him on a performance action
 plan. On September 28, 2021, after concluding that Mr.
 Fall had not improved his performance sufficiently, the
 agency issued a notice of termination based on 5 C.F.R.
 § 315.804, which concerns termination of probationary em-
 ployees for unsatisfactory performance or conduct. Mr.
 Fall’s termination was effective October 1, 2021, which was
 during his one-year probationary period.
     On October 1, 2021, Mr. Fall appealed to the Board,
 contending “that the procedures used in making the deter-
 mination [that he be terminated] were unfair and unjust
 based on the circumstances and final outcome.” Supple-
 mental Appendix (“S.A.”) 17. In an order, the administra-
 tive judge informed Mr. Fall that the Board may lack
 jurisdiction because probationers in the competitive service
 with less than one year of non-temporary current continu-
 ous service have limited rights to appeal. Mr. Fall did not
 respond to the administrative judge’s order.
     On November 1, 2021, the administrative judge issued
 her initial decision, dismissing Mr. Fall’s appeal for lack of
 jurisdiction. On December 6, 2021, that decision became
 the final decision of the Board. Mr. Fall timely appealed.
Case: 22-1428     Document: 25       Page: 3    Filed: 06/14/2022




 FALL   v. MSPB                                                3



    We have jurisdiction under 28 U.S.C. § 1295(a)(9) and
 5 U.S.C. § 7703(b)(1)(A).
                                II
      On review, we must affirm the Board’s decision unless
 it is (1) arbitrary, capricious, an abuse of discretion, or oth-
 erwise not in accordance with law; (2) obtained without
 procedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence. See 5
 U.S.C. § 7703(c); Barrett v. Soc. Sec. Admin., 309 F.3d 781,
 785 (Fed. Cir. 2002). We review de novo whether the Board
 had jurisdiction to adjudicate a case. See Barrett, 309 F.3d
 at 785. The appellant generally bears the burden of proof
 by a preponderance of the evidence with respect to the
 Board’s jurisdiction. See 5 C.F.R. § 1201.56(b)(2)(i)(A).
     The Board’s jurisdiction is limited to appeals based on
 a “law, rule, or regulation” that provides an employee with
 an appeal right. 5 U.S.C. § 7701(a); see also Garcia v. Dep’t
 of Homeland Sec., 437 F.3d 1322, 1327 (Fed. Cir. 2006) (en
 banc).
      Two statutory provisions and one regulation are rele-
 vant to determining if Mr. Fall has such a right. First, 5
 U.S.C. § 7513(d) permits an employee to appeal a removal
 taken to promote the efficiency of the service. Second, 5
 U.S.C. § 4303(e) permits an employee to appeal a removal
 based on unacceptable performance. But neither statute
 grants any appeal rights to removed probationary employ-
 ees in the competitive service. See 5 U.S.C. § 4303(f)(2),
 7511(a)(1)(A). Third, 5 C.F.R. § 315.806 permits a proba-
 tionary employee to appeal a termination based on
 § 315.804 or § 315.805. Section 315.804 concerns termina-
 tion of probationers for unsatisfactory performance or con-
 duct. Section 315.805 concerns termination of probationers
 for conditions arising before appointment.
     Regardless of whether the termination was based on
 § 315.804 or § 315.805, an appeal under § 315.806 is
Case: 22-1428    Document: 25      Page: 4    Filed: 06/14/2022




 4                                               FALL   v. MSPB



 possible only if (1) the employee alleges her termination
 was based on partisan political reasons or marital status
 or (2) the agency proposed to terminate the probationary
 employee for reasons based in whole or in part on condi-
 tions arising before her employment and the agency failed
 to follow the procedural requirements of § 315.805 (which
 include notice of proposed adverse action, opportunity to
 respond, and notice of any adverse decision). See 5 C.F.R.
 §§ 315.806, 315.804, 315.805.
    We hold that the Board properly dismissed Mr. Fall’s
 appeal for lack of jurisdiction. None of Mr. Fall’s argu-
 ments persuade us otherwise.
      First, Mr. Fall contends that the Board violated
 § 315.804, by failing to notify him in writing as to why he
 was being terminated and the effective date of termination.
 According to Mr. Fall, the agency instead subjected him to
 “various vague and confusing criticisms such as you’re not
 ‘cut out’ for this job and ‘you won’t be around’ before being
 plac[ing him] on an invalid and illegal performance im-
 provement plan.” Opening Br. 4.
     However, as outlined above, Mr. Fall’s appeal rights
 are limited by § 315.806, which permits a probationary em-
 ployee to appeal certain termination decisions to the Board
 only if the employee alleges (1) discrimination based on
 partisan political reasons or marital status or (2) violation
 of the procedural requirements of § 315.805, which con-
 cerns termination based in whole or in part on pre-appoint-
 ment conditions. There is no indication in the record of any
 such discrimination or termination based on any pre-ap-
 pointment conditions. As a result, the Board correctly de-
 termined that it lacked jurisdiction here. 1



     1   Moreover, if we were to address this argument on
 the merits, Mr. Fall’s submissions to this Court indicate
 that the agency provided him with a letter indicating why
Case: 22-1428      Document: 25    Page: 5    Filed: 06/14/2022




 FALL    v. MSPB                                            5



      Second, Mr. Fall contends that he should be construc-
 tively classified as an employee and that his placement on
 a performance improvement plan violated § 315.804. Cit-
 ing the Office of Personnel Management’s (“OPM”) website,
 Mr. Fall asserts that such plans are not appropriate for
 probationers because the entire probationary period is a de
 facto performance improvement plan. Mr. Fall contends
 that the performance improvement plan subjected him to
 an additional layer of scrutiny, which made his job more
 difficult and permitted management to build a stronger
 case for termination.
     Again, Mr. Fall’s arguments run afoul of § 315.806,
 which limits a terminated probationary employee’s right to
 appeal to specific scenarios not present here. Mr. Fall’s ar-
 guments cannot provide jurisdiction where it is otherwise
 lacking. See 5 U.S.C. § 7701(a) (requiring appealable ac-
 tion be based on “law, rule, or regulation”). 2
     Third, Mr. Fall contends that his situation was gov-
 erned by Article 40 of the National Agreement between the
 National Treasury Employees Union (“NTEU”) and the
 IRS. Collective bargaining agreements, such as the


 he was being terminated and the effective date of his ter-
 mination. Document 9-5 at pp. 6-7 (Sept. 28, 2021 letter
 notice of decision to terminate).

     2   Even if the Board had jurisdiction, the website at
 issue detracts from Mr. Fall’s position. It confirms that an
 agency need not afford a probationary employee any oppor-
 tunity to improve but that such employees “should receive
 closer supervision, instruction, and training as needed.”
 See Frequently Asked Questions: Employee Relations, Re-
 sponse to Do I Have to Give a Probationary/Trial Employee
 an Opportunity to Improve?, OPM (last visited June 6, 20
 22), https://www.opm.gov/faqs/topic/employeerelations/in-
 dex.aspx. That is precisely what occurred here.
Case: 22-1428    Document: 25      Page: 6   Filed: 06/14/2022




 6                                              FALL   v. MSPB



 National Agreement, ordinarily cannot confer Board juris-
 diction that is otherwise lacking. See, e.g., Smith v. Merit
 Sys. Prot. Bd., 813 F.2d 1216, 1218-19 (Fed. Cir. 1987); see
 also Wilson v. Merit Sys. Prot. Bd., 484 F. App’x 561, 562-
 63 (Fed. Cir. 2012) (finding Board lacked jurisdiction under
 § 315.806 and rejecting appellant’s reliance on NTEU col-
 lective bargaining agreement for jurisdiction).
     Fourth, Mr. Fall argues that the Board improperly dis-
 missed based on Title 5, Chapter 75 of the U.S. Code. Mr.
 Fall contends that the National Agreement governs his sit-
 uation and provides that Title 5, Chapter 43 controls. How-
 ever, as mentioned above, the result would have been the
 same had the Board evaluated Chapter 43. Both Chapter
 75 and Chapter 43 narrowly define an “employee” to ex-
 clude a probationary employee, such that a probationary
 employee has no statutory right to appeal to the Board. See
 5 U.S.C. §§ 7513(d), 7511(a)(1)(A), 4303(e), (f)(2).
     We have considered Mr. Fall’s remaining arguments –
 including those relating to non-receipt of unemployment
 benefits and the impact of the COVID-19 pandemic, nei-
 ther of which he appears to have raised with the Board –
 and find they do not alter the outcome here.
                             III
     For the foregoing reasons, we affirm the Board’s deci-
 sion.
                        AFFIRMED
                           COSTS
 No costs.